 

Lu Ty

Case 1:18-cv-07515-JPO Document 47 Filed 08/02/19 Page 1of3

SOPHIE CAHEN
Re: Index 1:18-cv-07515-jpo

Hon J. Paul Oetken
United States Courthouse
#706

40 Foley Square

New York, NY 10007

 

August 2, 2019

Re: Additional Extension Request

 

Your Honor,

When anyone thought JP Morgan Chase “JPMC” and their lawyer(s) couldn’t possibly go any
lower, well they just showed they do. Now Jeanfreau has also attempted to mislead you,
just as Auerbach and Scibetta have. His letter is very disturbing

The “April 26 deadline” was only set after a series of blatant lies and misrepresentations to
the Court. I was then hospitalized for a life threatening condition over the course of several
weeks. Jeanfreau’s flippancy of attempting to minimize their misdeeds is appalling

 

 

Not only I was harassed with the phone calls as I mentioned in my previous letters to the
court, but they did just that once again a few days ago. They also have a serial habit of filing
things on the eve of holidays or on that holiday itself. This letter from Jeanfreau dated
August 1 was done to harass and to attempt to intimidate me. In fact, August , is my ex-
husband Jean Louis Vorburger’s (“JLV”) birthday. There was nothing random al t it, and
it was done intentionally. This harassment must stop. (JLV was very abusive, attempted to
strangle me and was incarcerated many times). |

|
JP Morgan Chase Bank has been repeatedly lying to you and deceiving you. And now they
even begin their letter with “Dear” Judge Oetken which is highly inappropriate and
disrespectful (attempting to downplay their bad behavior, deceit and lies). It implies a
certain desinvolture, but it doesn’t change the fact that they have harassed me, and that is
reprehensible.

It is certainly not Jeanfreau’s place to suggest what the court must do, or not, including to
not extend beyond August 14 if the need arose.

My health was jeopardized by their unconscionable behavior. They do not get to brush
under the rug their repeated harassment.

I do request that Jeanfreau is asked to immediately withdraw his appearance in this matter.
| also believe he knows JLV at least through some of his old companies in New Jersey. The
tone of the letter is also too similar as to what JLV would say.

 

 
 

Case 1:18-cv-07515-JPO Document 47 Filed 08/02/19 Page 2 of

8

os
So I ask that Jeanfreau is made to withdraw from appearing in this matter, and that his
letter not be taken into consideration.

I have asked this Court to respectfully grant me an extension from July 27, 2019 through
August 14, 2019. As I mentioned before, if anything should be dismissed It would be their

motion to dismiss but not this case.

Thank you.

Respectfully,

 

Sophie Cahen
Pro-Se

 

 
— oy ree iT.

bis ae) -:

 

 
